Exhibit 10.2
cortlogo.jpg [cortlogo.jpg]


Andreas Grauer, M.D.
Email: XXXXX
Mobile: XXXXX
Re:    Offer of Employment at Corcept Therapeutics Incorporated
Dear Andreas:
We are very pleased to invite you to join Corcept Therapeutics Incorporated (the
“Company”) in the role of Chief Medical Officer, contingent upon the
satisfactory completion of a background check.
Duties and Responsibilities. Your initial assignment will be as Chief Medical
Officer reporting to Joseph K. Belanoff, M.D., our Chief Executive Officer. This
offer is for a full-time position with a start date of March 18, 2019.
Salary. Your initial annual base salary will be $457,600 for full-time
employment, payable in accordance with the Company’s customary payroll practice.
Salary is subject to periodic review and adjustment by the Company’s management.
Bonus. You will be eligible for an at-risk, target bonus of 45% of your base
salary, payable in accordance with the Company’s customary payroll practices.
Stock Options. The executive management of the Company will recommend that the
Board of Directors grant you a stock option to purchase 425,000 shares of the
Company’s Common Stock under the terms of the Company’s 2012 Incentive Award
Plan. We will endeavor to have our Board of Directors approve the grant of the
award with the following terms: The exercise price for this option will be equal
to the closing price of the Company’s stock on the day you begin working at
Corcept, if that day is also the first business day of the month. If your first
day at Corcept does not fall on the first business day of the month, the
exercise price will be equal to closing price of Corcept’s stock on the first
business day of the following month.
Following your formal written acceptance of the stock option award, the option
will vest according to the following schedule: 25% of the option shares after
one year of continuous full-time employment; and an additional 1/48th of the
option shares each succeeding month of full-time employment during the term of
the option.
If at any time in the future your employment status changes from full-time to
part-time, there may be a proportionate reduction of the option shares that have
not yet vested at the time of such change in status.


149 Commonwealth Drive. Menlo Park, CA 94025 .Tel 650.327.3270 .Fax 650.327.3218
US-DOCS\107491963.2

--------------------------------------------------------------------------------

cortlogo.jpg [cortlogo.jpg]


Relocation. To assist you with the expenses associated with your relocation
Corcept will provide the following assistance:
1-    Reimbursement for the packing and shipping of household goods. This will
cover only the shipment of reasonable and customary items, not to exceed the
average of three bids.
2-    Up to six months of temporary housing
3-    Reimbursement of up to $10,000 for approved miscellaneous relocation
expenses
*Note that the IRS will treat some of these benefits, including the cost of
temporary housing, as taxable income
Medical, Dental and Insurance Benefits. You will be eligible to receive the
Company’s standard employee benefits package. Enclosed is a summary sheet
outlining the Company’s current benefit plans. For more specific information
regarding our current benefit plans please contact Michael Christensen, Director
Human Resources by calling him at XXXXX.
Vacation and Holidays. You will be entitled to take all paid holidays under the
Company’s then-current schedule. In addition, it is expected that you will take
an appropriate amount of paid vacation, commensurate with your seniority and
your job responsibilities.
Location. As a general rule, you will work at the Company’s principal offices in
Menlo Park. Your position may also require travel to other locations as may be
necessary to fulfill your responsibilities. The Company will reimburse your
reasonable and necessary travel expenses under its standard travel reimbursement
policy.
Confidential Information; Employee Confidential Information and Inventions
Agreement. To enable the Company to safeguard its proprietary and confidential
information, it is a condition of employment that you agree to sign the
Company’s standard form of “Employee Confidential Information and Inventions
Agreement.” A copy of this agreement is enclosed. Please review, sign and return
pages 6 (and page 8 if applicable) along with this signed offer letter. We
understand that you may have signed similar agreements with prior employers and
wish to impress upon you that Corcept does not want to receive the confidential
or proprietary information of others. We will support you in respecting your
lawful obligations to prior employers. If you have any questions about this, do
not hesitate to ask.
At-Will Employment. While we look forward to a long and mutually beneficial
relationship, should you decide to accept our offer you will be an “at-will”
employee of the Company.


149 Commonwealth Drive. Menlo Park, CA 94025 .Tel 650.327.3270 .Fax 650.327.3218
US-DOCS\107491963.2

--------------------------------------------------------------------------------

cortlogo.jpg [cortlogo.jpg]


This means that either you or the Company may terminate the employment
relationship with or without cause at any time. Participation in any stock
option, benefit or incentive program does not assure continuing employment for
any particular period of time.
Severance Agreement. Pursuant to a separate agreement, you will receive
customary payments and other benefits in the event of your voluntary or
involuntary termination.
Complete Offer and Agreement. This letter contains our complete understanding of
the terms of your employment by the Company. We have with you no other,
different or prior agreements or understandings on this or related subjects.
Changes to the terms of your employment can be made only in a writing signed by
you and an authorized executive of the Company.
Start Date; Acceptance of Offer. We hope that you will accept this offer
promptly and begin your full-time employment with Corcept Therapeutics at a date
mutually agreed upon. If our offer is acceptable to you, please sign this letter
in the space indicated below and return to Michael Christensen, Director, Human
Resources at XXXXX acknowledging the same. If you have any questions, please
feel free to call me.
As you know, we are excited to have you join the Corcept team. I look forward to
your early acceptance of this offer, and to your contributions to the growth and
success of Corcept Therapeutics Incorporated.
Very truly yours,




/s/    Charlie Robb        
Charlie Robb
Chief Financial Officer
I accept the offer of employment by Corcept Therapeutics on the terms described
in this letter.
Signature: /s/    Andreas Grauer    
Date: March 8, 2019


149 Commonwealth Drive. Menlo Park, CA 94025 .Tel 650.327.3270 .Fax 650.327.3218
US-DOCS\107491963.2